ON MOTION FOR REHEARING.
KENNISH, J.
— Because of the insistence of distinguished counsel for respondent as to the correctness of their contention, we have deemed it proper to review the more important points urged in support of the motion for a rehearing.
The publication complained of consisted of two parts: alleged facts, and comments thereon. Both the facts and the comment relate to the official acts of a public officer. That fact is disclosed by plaintiff’s petition. One of the defenses was that the article, being a fair comment upon a matter of public interest, was protected by a qualified privilege and therefore was not actionable. Another defense was that of justification by alleging the truth of the facts published.
At the close of all the evidence the defendant asked the court to give an instruction directing a verdict for the defendant. The opinion filed herein holds that the plaintiff had not made out a prima facie case, and that the court erred in refusing said instruction.
In the motion for a rehearing and brief, respondent complains that the opinion is at variance with the law of libel, for the reason that if the article is libelous on its face, as the opinion holds, '.then the law presumes malice and falsity and, the publication being" admitted, the evidence of the defendant could at most raise but an issue of fact for the jury, and not a question of law for the court. This complaint is sound as to the defense of justification, but it is unsound as to the defense of privilege.
*359The truth is always a defense to libel and available to all persons under the guaranty of the Constitution. In establishing that defense it is not essential that the defendant also rebut malice. Indeed 'that defense may be complete, though it be shown that the defendant was actuated by express malice. It follows that if in invoking* the defense of qualified privilege, the defendant must prove the truth of the facts on which the comment is based, while the presumption of malice remains against him, he has gained nothing by the defense of privilege, for his burden is no less than under the defense of justification.
There is much contrariety of opinion in the decisions as to whether the plaintiff or defendant must bear the burden of proof upon the issue of the truth or falsity of the facts commented upon and upon the issue of malice, where the defense of qualified privilege of comment upon a matter of public interest is made, as in the case in hand. To attempt to reconcile the decisions would be an impossible task. The law applicable in case of the defense of privileged communication, a defense closely allied to that of privileged comment, is that the onus of proving both express malice and falsity rests upon the plaintiff. [Edwards v. Chandler, 14 Mich. 475; Konkle v. Haven, 140 Mich. 472; Trimble v. Morrish, 152 Mich. 624; Fowles v. Bowen, 30 N. Y. 20; Ashcroft v. Hammond, 197 N. Y. 488; Peterson v. Steenerson, 113 Minn. 87.]
In some jurisdictions the foregoing rule has been applied generally to the defense of qualified privilege, without distinction as to whether the privilege is invoked in a case of a privileged communication or a privileged comment upon a matter of public interest. This rule is adopted in the following cases: Cornelius v. Cornelius, 233 Mo. 1; Gattis v. Kilgo, 128 N. C. 402; Briggs v. Garrett, 111 Pa. St. 404; Cherry v. Des Moines Leader, 114 Iowa, 298; Coleman v. MacLennan, 78 Kan. 711.
*360In the case of Cornelius v. Cornelius, supra, l. c. 30, Lamm, L, speaking- for this court, said: “There is a precept of the law to the effect that slanderous words are .prima facie untrue. A presumption lies that way. Therefore when the occasion is semi-privileg'ed — i. e., qualifiedly privileged — that presumption is suspended. Its suspension, however, leaves the matter open to proof of express malice, and plaintiff merely carries the burden of proving the accusation was not made in good faith but was false and made maliciously.”
In the case of Gattis v. Kilgo, supra, l. c. 406, the court said: “And his honor correctly instructed the jury that the publication being admitted and being a qualifiedly privileged one, it was incumbent on the plaintiff to prove by the greater weight of evidence, not only that the publication was false, but that it was also malicious.”
Other authorities hold that the burden of proving-actual malice in case of a defense of privileged comment, rests upon the plaintiff, but that proof of such malice alone destroys the privilege. [Gott v. Pulsifer, 122 Mass. 235; Cranfill v. Hayden, 97 Tex. 544; Atwater v. Morning News, 67 Conn. 504; Tawney v. Simonson, 109 Minn. 341; Press Co. v. Stewart, 119 Pa. St. 584; Crane v. Waters, 10 Fed. 619; Newell on Slander and Libel (2 Ed.), p. 566; 25 Cyc. 402.]
In Gott v. Pulsifer, supra, l. c. 238, the court said: “The editor of a newspaper has the right, if not the duty, of publishing, for the information of the public, .fair and reasonable comment, however severe its terms, upon anything- which is made by its owner a subject of public exhibition, as upon any other matter of public interest; and such a publication falls within the class of privileged communications, for which no action can be maintained without proof of actual malice.”
In Cranfill v. Hayden, supra, l. c. 562 and 564, in discussing the rule applicable to qualifiedly privileged publications generally, the court said: “When the *361court- finds that the publication is conditionally privileged, the effect of the holding is to cast upon the plaintiff the burden of proving that malice prompted the act — not merely malice which arises by implication of law, but malice in fact, otherwise denominated actual malice. In other words, if the publication he conditionally privileged, malice is not implied from the mere fact of the publication. . . . Where the alleged libel is conditionally privileged, the defendant may justify either by showing the privilege or by pleading and proving that the statements are true. But malice being proved and the privilege thereby removed, he must fall back upon his justification by proof of the truth of the charges; and we see no good reason why the ordinary rule applied in other cases upon that issue should not be applicable to him.”
On the other hand the doctrine is supported by the highest authority that if facts are stated in the publication upon which the comment is based, and such facts are false, then the defense of privileged comment fails. [Burt v. Advertiser Newspaper Co., 154 Mass. 238; Dunneback v. Tribune Printing Co., 108 Mich. 75; Vance v. Louisville Courier Journal Co., 95 Ky. 41; Evening Post v. Richardson, 113 Ky. 641; Farley v. McBride, 74 Neb. 49; Sweeney v. Baker, 13 W. Va. 158; Belknap v. Ball, 83 Mich. 583; Eikhoff v. Gilbert, 124 Mich. 353; Hubbard v. Allyn, 200 Mass. 166; Post Pub. Co. v. Hallam, 59 Fed. 530; Newell on Slander & Libel (2 Ed.), p. 568; Odgers on Libel & Slander (4 Ed.), p. 187, et seq.; Folkard on Slander and Libel, pp. 140 and 148; 25 Cyc. 401, et seq.; 18 Am. & Eng. Ency Law (3 Ed.), 1021.]
In Newell, supra, p. 568, discussing the law of qualified privilege of comment, the rule is laid down that: “If the facts as a comment upon which the publication is sought to be excused do not exist, the foundation fails.”
In Burt v. Advertiser Newspaper Co., supra, l. c., *362p. 242, it is said: “We agree with the defendant, that the subject was of public interest, and that in connection with the administration of the customhouse the defendant would have a right to make fair comments on the conduct of private ]Dersons affecting that administration in the way alleged. But there is an important distinction to be noticed between the so-called privilege of fair criticism upon matters of public interest, and the privilege existing in the case, for instance, of answers to inquiries about the character of a servant. In the latter case a bona fide statement not in excess of the occasion is privileged, although it turns out to be false. In the former, what is privileged, if that is the proper term, is criticism, not statement, and however it might be if a person merely quoted or referred to a statement as made by others and gave it no new sanction, if he takes upon himself in his own person to allege facts otherwise libelous, he will not be privileged if those facts are not true.”
In Dunneback v. Tribune Printing Co., supra, l. c., 77, the court said: “Plaintiff was a candidate for a very responsible and important public office. Newspapers had the right to state, for the guidance of electors, any facts which affected his fitness for that office. The newspapers in such cases are not responsible for the inferences to be drawn from such facts. The law of libel requires in these cases that newspapers in their statements of fact observe an honest regard for the truth, aud, when they have done so, they are not responsible.”
It will be noted that under the rule of the authorities last cited the defense of privileged comment fails upon proof of the falsity of the facts alone, and it is not necessary that the plaintiff should prove in addition thereto that the publication was inspired by actual malice, as in the case of a defense of privileged communication. It should be observed further that under all the rules stated, proof of the falsity of the facts and *363knowledge of suela falsity is proof of actual malice.
"We think there is good reason for recognizing the distinction thus made between the law applicable to the defense of privileged communications and that of privileged comment, making the privilege broader in the former than in the latter. In the former the communication is usually made under' a sense of duty and to one person or a limited number of persons. The privilege of comment, on the other hand, while of the highest importance to the public welfare, is not made under a sense of duty, but is purely voluntary, and when the' unlimited extent of the publication and the consequent injury to the complainant is considered, it would, in our opinion, be a most dangerous doctrine to require the plaintiff, in order to make a prima, facie case, to prove not only that the facts were false, but also that the defendant was actuated by express malice.
"We, think the rule to be deduced from the authorities and in accord with the better reason, is that when a defense of privileged comment on a matter of public interest is presented by the issues, the plaintiff may overcome the privilege pleaded either by proof that the publication was inspired by actual malice, or that the facts published and commented upon were false. If he fail to prove the one or the other a prima facie case will not be made out, and the court, upon the request of the defendant, should give an instruction in the nature of a demurrer to the evidence. These two grounds of attack upon the privilege pleaded are available to the plaintiff in all cases, for in publications commenting upon matters of public interest, facts are always present, stated either expressly or by necessary implication.
Coming to the facts of the case in hand, we find that there was no substantial evidence of actual malice. The plaintiff was relying upon the legal presumption of malice, as in the case of a defense of justification. Therefore the privilege was not removed, as it would *364have been by proof of actual malice. The only ground, left to meet and defeat that defense was proof that the facts were untrue. Here again plaintiff mistakenly relied upon the general presumption of falsity, which he could well have done if the defense had been justification alone,, and not qualified privilege. The defendant, under the defense of justification, assumed the burden of proving the truth of the facts stated, and, as stated in the original opinion, the truth of the facts upon which the comment was made was practically uncontested. At all events there was no proof of their1 falsity, such as in the absence of proof of malice was necessary to destroy the defense of comment and criticism.
One alleged fact is referred to in the brief of respondent on the motion for a rehearing, for the first time, which deserves notice. The article complained of stated: “The bank’s books were examined just before Ex-Secretary of State Cook went out of office, but no action was taken and the bank was left open to take the money of unsuspecting depositors.” Respondent now contends as to that part of the article that: “It is necessarily implied therefrom that plaintiff so kept the bank open until June, 1905, whereas the fact is, undisputed in the evidence, that plaintiff went out of office as Secretary of State on January 9, 1905',” etc.. Respondent’s complaint is untenable fo.r the reason that whether we treat such alleged fact as bearing- upon the defense of justification or privilege, the language is not susceptible of the construction that plaintiff was responsible for keeping the bank open after he went out of office, and the evidence was uncontradicted that it did remain open so long as plaintiff remained in office.
After a full reconsideration of this case, we find the motion for rehearing to be without substantial merit, and it is therefore overruled.
Ferriss, P. J., and Brown, J., concur.